Case: 15-30257      Document: 00513422442         Page: 1    Date Filed: 03/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30257
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 14, 2016
JOSEPH CORNELL DELAY,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

T. G. WERLICH, Warden, Federal Correctional Institution Pollock; UNITED
STATES OF AMERICA; ENS LEGIS; DOES 1-1000; ROES 1-1000; MOES 1-
1000; U.S. VESSELS; THIRD PARTY LIBELLES,,

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:14-CV-3422


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Joseph Cornell Delay, federal prisoner # 32465-034, filed a petition
under 28 U.S.C. § 2241 asserting that the Bureau of Prisons abused its
discretion in denying him additional credit toward his federal sentence for time
spent in state custody. The district court denied the motion because Delay’s
judgment of conviction explicitly stated that his federal sentence was to run


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30257    Document: 00513422442     Page: 2   Date Filed: 03/14/2016


                                 No. 15-30257

consecutively to his state sentence and because the time Delay sought credit
for had already been applied to his state sentence. We review the district
court’s legal conclusions de novo and its factual findings for clear error. Free
v. Miles, 333 F.3d 550, 552 (5th Cir. 2003).
      A defendant is to be given credit toward his term of federal imprisonment
for any time he spent in official detention prior to the commencement of his
sentence “that has not been credited against another sentence” and that was
the result of either his federal offense or any other charge for which the
defendant was arrested after the commission of his federal offense.           18
U.S.C. § 3585(b). There was no error in denying Delay prior-custody credit for
time spent in state custody when that time had already been credited against
his state sentence. See § 3585(b).
      AFFIRMED.




                                       2